Stephens, J.
1. The defense of failure of consideration can not be set up against a bona fide purchaser of a negotiable instrument for value before maturity without notice of such defense.
2. One in possession of negotiable paper indorsed in blank by the payee thereof is prima facie the holder of the legal title thereto.
3. This being a suit by the transferee of certain negotiable instruments designated as trade acceptances, applying the above principles the court did not err in ruling upon objections to testimony, or, under the undisputed testimony, in directing a verdict for the plaintiff.

Judgment affirmed.


Jenlcms, P. J., and Bell, J., eonew.